Citation Nr: 0615259	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  04-18 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
residuals of a back injury.  

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection 
residuals of a head injury.

3.  Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from July 1965 to July 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating determination 
of the Los Angeles, California, Department of Veterans 
Affairs (VA) Regional Office (RO).  

The veteran appeared at a Travel Board hearing before the 
undersigned Veterans Law Judge in February 2006.  

At the time of the hearing, the veteran clarified that the 
respiratory condition that he was seeking service connection 
for was sinusitis.  As such, the Board has rephrased the 
issue of on the title page of this decision.  

With regard to the veteran's claims for service connection 
for residuals of a back injury and residuals of a head injury 
which have previously been denied and become final, it has 
been held that the Board is under a legal duty in such a case 
to determine if there was new and material evidence 
submitted, regardless of the RO's actions.  Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001).   Accordingly, the 
Board has phrased the issues as whether new and material 
evidence has been received to reopen the claims of service 
connection for residuals of a back injury and residuals of a 
head injury on the title page of this decision.  

The issues of service connection for residuals of a back 
injury, residuals of a head injury, and sinusitis, are 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  In a January 1999 rating determination, the RO denied 
service connection for a head injury, the veteran was 
notified of this decision later that month and did not 
properly perfect his appeal; thus, the decision became final.  

2.  Evidence received since the January 1999 decision denying 
service connection for residuals of a head injury is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  In a January 2000 rating determination, the RO denied 
service connection for residuals of a back injury, the 
veteran was notified of this decision later that month and 
did not appeal the decision; thus, the decision became final.  

4.  Evidence received since the January 2000 decision denying 
service connection for residuals of a back injury is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The January 1999 rating decision denying service 
connection for residuals of a head injury is final.  
38 U.S.C.A. § 7105 (c) (West 2002).

2.  Evidence received since the January 1999 rating 
determination denying service connection for residuals of a 
head injury is new and material and the veteran's claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).

3.  The January 2000 rating decision denying service 
connection for residuals of a back injury is final.  
38 U.S.C.A. § 7105 (c) (West 2002).

4.  Evidence received since the January 2000 rating 
determination denying service connection for residuals of a 
back injury is new and material and the veteran's claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


New and Material

The Board notes that new regulations have been placed into 
effect with respect to determinations as to whether new and 
material evidence has been submitted to reopen a claim for 
service connection.  These regulations apply to claims filed 
subsequent to August 29, 2001.  As this claim was received 
prior to this time, it is governed by the laws and 
regulations addressed below.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2005).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, the claim will be 
reopened, and the claim decided upon the merits.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Residuals of a Head Injury

A review of the record reveals that the RO, in a January 1999 
rating determination, denied service connection for residuals 
of a head injury.  

In denying service connection for residuals of a head injury, 
the Board noted that service medical records showed no 
findings regarding residuals of a head injury.  The RO 
indicated that there was no evidence showing that the claimed 
condition existed.  

As noted above, the veteran was notified of this decision 
later that month and did not properly perfect his appeal.  
Thus, the decision became final.  

Evidence received subsequent to the January 1999 rating 
determination, includes a July 2003 statement from a fellow 
soldier who indicated that he was with the veteran during a 
parachute jump and noted that the veteran landed on his head 
and seemed injured when he went to help the veteran.  

Also added to the record was the February 2006 testimony of 
the veteran, at which time he testified that he sustained a 
head injury during g a jump when he became out of control and 
slammed his head on the side of a canyon.  

This new evidence, when coupled with the veteran's receipt of 
the parachute badge for duties performed in service and the 
notation in an October 1967 service medical record that the 
veteran hit his head during a jump in April of that year and 
subsequently experienced headaches and nausea, bears directly 
and substantially upon the issue at hand, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).


Residuals of Back Injury

In January 2000, the RO denied service connection for a back 
injury.  The RO denied service connection for a back injury 
on the basis that there was no medical evidence of a back 
disorder during service or within one year of the veteran's 
separation from service and that there was no competent 
medical evidence of a nexus between any current back injury 
and the veteran's period of service.  

Evidence received subsequent to the January 2000 denial 
includes the June 2003 letter from a fellow soldier 
indicating that the veteran was tossed in an oscillating 
fashion during a jump causing him to land on his head.  

Also added to the record is June 2003 letter from the 
veteran's treating VA physician's assistant, who stated that 
he had also participated in parachute jumps while in service.  
The physician's assistant indicated that in reviewing the 
letters from friends of the veteran, it had become apparent 
that the veteran had had at least three parachute jumps which 
involved a situation known as oscillation.  This involved a 
paratrooper uncontrollably swinging through an arch which 
often exceeded 60 degrees.  He noted that if this occurred 
while a trooper was swinging backwards it very often resulted 
in a whiplash like injury if not an injury involving the head 
striking the ground at first contact point.  He indicated 
that an oscillating trooper most often landed on his back.  
The physician's assistant stated that he had personally seen 
multiple neck fractures when this occurred.  He reported that 
it was very conceivable that the veteran's neck injuries 
could have resulted from this type of trauma, especially in 
light of multiple insults.  He stated that it was his medical 
opinion that the veteran's back injuries could have resulted 
from this type of injury.  

Also added to the record were the results of a December 2003 
VA examination, wherein the examiner indicated that he had 
reviewed the veteran's service medical records.  In his 
report, the examiner indicated that the veteran had reported 
having sustained trauma to his back when parachute jumping.  
In reaching a conclusion that it was not as likely as not 
that the veteran's lumbar and cervical problems were related 
to his military service, the examiner noted that while the 
veteran stated that he experienced numerous traumatic 
episodes in service, there was no documentation as to these 
facts.  

In an addendum to his report, the examiner listed the 
documents he had reviewed in reaching his conclusion.  The 
Board notes that there is no reference to the June 2003 
statement received from the fellow soldier or the June 2003 
report from the veteran's VA treatment provider.  The basis 
for the December 2003 VA examiner's opinion was the absence 
of treatment of neck or back problems in service.  However, 
he did not address the letter from the fellow soldier or the 
June 2003 opinion rendered by the veteran's VA treatment 
provider.  Moreover, the Board notes that in an October 1967 
treatment record, it was indicated that the veteran had 
sustained a head injury during a parachute jump in April 
1967.  

At the time of his February 2006 hearing, the veteran 
testified that he sustained injuries to his head, neck, and 
back while performing various parachute jumps in service.  
The veteran made specific reference to one jump where he was 
caught in a crosswind and was slammed into a canyon wall.  

As noted above, the basis for the previous denial was no 
evidence of an injury in service and no medical evidence 
relating any current back disorder to the veteran's period of 
service.  The statement from the fellow soldier and the June 
2003 VA treatment provider's report indicating that the 
veteran's back injuries were related to his parachute jumps 
in service bears directly and substantially upon the issue at 
hand, and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

While the Board notes that the December 2003 VA examiner 
indicated that it was not likely that the veteran's current 
lumbar and cervical spine disorders were related to his 
period of service, the examiner made no reference to either 
the statement of the veteran's fellow comrade or the June 
2003 report of the veteran's treatment provider.  Moreover, 
the June 2003 statement from the fellow soldier describes an 
injury occurring to the veteran during a parachute jump.  

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 
implementing regulations set forth at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) and the Court's recent holding 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, the Board need not address the matter of compliance 
with VCAA at this time.  Any deficiencies with regard to VCAA 
will be remedied as a result of action set forth in the 
remand section.


ORDER

New and material evidence has been received to reopen the 
veteran's claim of service connection for residuals of a head 
injury.  To this extent, the appeal is granted subject to the 
directions set forth in the following remand section of this 
decision.

New and material evidence has been received to reopen the 
veteran's claim of service connection for residuals of a back 
injury.  To this extent, the appeal is granted subject to the 
directions set forth in the following remand section of this 
decision.




REMAND

As to the issues of service connection for residuals of a 
head and back injuries, the Board notes that based upon the 
newly submitted evidence, the veteran must be afforded a VA 
examination to determine the nature and etiology of any 
current back and head injury residuals and whether they are 
related to service.  The Board further notes that the 
examiners should make reference to the June 2003 statement 
prepared by the fellow soldier and the June 2003 report from 
the veteran's treatment provider when making any 
determinations.  

As to the issue of service connection for sinusitis, the 
Board notes that the veteran was treated for numerous upper 
respiratory infections while in service.  The veteran has not 
been afforded a VA examination to determine the nature and 
etiology of any current sinusitis and whether it is related 
to service.  

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  As these questions are 
possibly involved in the present appeal, this case must be 
remanded as to these issues for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, the case is REMANDED for the following actions:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
remaining claims on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any current sinus 
disorder.  All necessary tests and 
studies should be performed and all 
findings should be reported in detail.  
The claims folder must be made available 
to the examiner for review.

The examiner is requested to render the 
following opinions:  Is it at least as 
likely as not (50 percent probability or 
greater) that any current sinus disorder, 
if found, is related to the veteran's 
period of service?  The examiner is to 
set forth all findings and conclusions in 
a clear, comprehensive and legible 
manner.  Complete detailed rationale is 
requested for each opinion that is 
rendered.

3.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any current residuals of 
a back or head injury that may be 
present.  The claims folder must be made 
available for review.  All appropriate 
tests and studies should be performed and 
all findings must be reported in detail.  
The examiner is requested to render the 
following opinions:  Does the veteran 
currently have any back or head injury 
residuals?  If so, what are the 
etiologies of these disorders and is it 
at least as likely as not (50 percent 
probability or greater) that any are 
related to service?  The examiner should 
address the June 2003 statement from the 
veteran's fellow soldier and the June 
2003 statement from his treatment 
provider when rendering his opinion.  
Complete detailed rationale is requested 
for each opinion that is rendered.  

4.  After completion of the above, re-
adjudicate the claims.  If any of the 
claims is not fully granted, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


